Case 7:18-cr-01885 Document 1 Filed in TXSD on 11/01/18 Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the
Southern District of Texas

 

 

@e>vie a emmett asset
United States of America )
V. )
Gerardo Jesus HERNANDEZ ) Case N°- 'OL' l §" ZZ(€O M

(Yoe: 1935, coB: u.s.) §

)

De`fendant(s)
cRIMINAL CoMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 31 , 2018 in the county of Hichp in the
Southern District of Texas , the defendant(s) violated:
Coa’e Section Ojjfense Descrz'ption
8 U.S.C. § 1324(a)(1)(A)(ii) Knowing or in reckless disregard of the fact that Hector MOSQUEDA-Campos
(COB: l\llexico), Arturo CARBAJAL-Fajardo (COB: Nlexico) and three (3) others,
8 U.S.C. § 1324(a)(1)(A)(v)(l) for a total of five (5), who were aliens, had come to, entered, or remains in the

United States in violation of |aw, transports, or moves or attempts to transport or
move such alien within the United States by means of transportation or
otherwise, in furtherance of such violation of |aw; to wit: transportation by
vehicle near Sullivan City, Texas.

This criminal complaint is based on these facts:

SEE "ATTACHMENT A"

v/` Continued on the attached sheet.

;q-»PPM>J€GQ b'j l M)

L_j Complainant ’s signatare

Javier Fabe|a, HS| TFO

Printea' name and title

 
 

 

Sworn to befor n my presence

Dare: 11/1/2018 § .' Z 6 .. ZM
a LL"'”=` Judge’s signature /

City and state: McAllen, Texas Peter E. Ormsby, U.S. l\/lagistrate Judge

 

 

Printed name and title

Case 7:18-cr-01885 Document 1 Filed in TXSD on 11/01/18 Page 2 of 3

ATI'ACHMENT A

i, Javier Fabe|a, am a Task Force Officer (TFO) assigned to the United States
Home|and Securlty investigations (HS|), and have knowledge of the following facts:

1.

On October 31, 2018, Texas Department of Public Safety (DPS) conducted a vehicle
stop resulting in a human smuggling case with Gerardo Jesus HERNANDEZ (driver)
and five (5) undocumented aliens (UDAs). HERNANDEZ and the five (5) UDAs

were transported to the McAi|en U.S. Border Patroi Station for processing HS| TFOs

were notified as to the facts of the case and responded to the McAllen U.S. Border
Patrol Station.

At the lVicAilen U.S. Border Patrol Station, HERNANDEZ was read his i\/iiranda
Rights in his preferred language of Eng|ish. HERNANDEZ waived his rights in
writing and consented to speak with agents without an attorney present

Post Miranda, HERNANDEZ gave the following non-verbatim statement:

HERNANDEZ said that a human smuggler called him and offered to pay him
$200.00 U.S. dollars per UDA to transport the UDAs to the Waimart located in
Penitas, Texas. HERNANDEZ told agents that he accepted the offer and the human
smuggler instructed him to go to the Post Office located in Los Ebanos, Texas.
HERNANDEZ stated that ten (10) minutes later he drove and saw the UDAs run
from the brush toward his vehicie. A total of five (5) UDAs boarded HERNANDEZ’
vehicle and two individuals ran back into the brush. HERNANDEZ stated that he
instructed the UDAs to duck down and conceal themselves

At the McAi|en Border Patrol Station, Hector MOSQUEDA-Campos was read his
i\/liranda Rights in his preferred language of Spanish. i\/iOSQUEDA-Campos Waived
his rights in writing and consented to speak Wlth agents without an attorney presentl

Post Miranda, iViOSQUEDA-Campos gave the following non-verbatim statement

MOSQUEDA-Campos admitted that he is a citizen and national of Mexico and that
he is illegally present in the United States. iViOSQUEDA-Campos said he paid
$2,300.00 USD to a human smuggler in i\/iexico to be smuggled into the United
States. l\/iOSQUEDA-Campos stated that he entered the U.S. on October 31, 2018.
iVlOSQUEDA-Campos stated that he was instructed by the brush guides that a sand
colored four door car would be waiting to pick him up. MOSQUEDA-Campos stated
he and the other UDAs Waiked about two minutes after being illegally smuggled into
the U.S. MOSQUEDA-Campos said that when he and the other UDAs came out of
the brush, they saw the vehicle they had been instructed to get into approach them
and they entered the vehicie.

MOSQUEDA-Campos positively identified Gerardo Jesus HERNANDEZ in a photo
iineup.

Case 7:18-cr-01885 Document 1 Filed in TXSD on 11/01/18 Page 3 of 3

9. At the lVchiien Border Patrol Station, Arturo CARBAJAL~Guajardo was read his
Miranda Rights in his preferred language of Spanish. CARBAJAL-Guajardo waived
his rights in writing and consented to speak with agents Without an attorney present

10. Post Miranda, CARBAJAL-Guajardo gave the following non-verbatim statement

'l'l.CARBAJAL-Guajardo admitted that he is a citizen and national of the country of
Mexico and that he was illegally present in the United States. CARBAJAL-Guajardo
stated that he entered the U.S. on October 31, 2018. CARBAJAL-Guajardo stated
that upon crossing the Rio Grande River, they were led by the brush guide toward
the roadway. MOSQUEDA-Campos said the group saw a cream color sedan arrive.
CARBAJAL-Guajardo said that after getting into the car, the group was instructed to
get down. CARBAJAL-Guajardo said that ali five (5) UDAs got in the back seat and
were not given enough time to fasten their seat belts before the vehicle drove off.
CARBAJAL-Guajardo stated that he could hear the driver and the passenger talking
in Eng|ish. CARBAJAL-Guajardo said the driver looked approximately twenty-six
years old (26) and the passenger was looked to be approximately seventeen (17)
years old. CARBAJAL-Guajardo stated that the driver was wearing a black shirt

